NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CASIMIRO RAMIREZ-RAMIREZ,                       No.    19-71948

                Petitioner,                     Agency No. A209-798-701

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Casimiro Ramirez-Ramirez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his motion to reopen removal

proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen and review de

novo questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Ramirez-Ramirez’s motion

to reopen for failure to establish exceptional circumstances, where his asserted

basis for failing to attend his hearing is that he misread the hearing date. See 8

C.F.R. § 1003.23(b)(4)(ii); see also 8 U.S.C. § 1229a(e)(1). Thus, Ramirez-

Ramirez has not established that the IJ or BIA violated his right to due process by

denying the motion to reopen. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error to prevail on a due process claim).

      Ramirez-Ramirez’s contention that the BIA ignored evidence or otherwise

erred in its analysis fails as unsupported by the record. See Najmabadi v. Holder,

597 F.3d 983, 990 (9th Cir. 2010) (the agency adequately considered evidence and

sufficiently announced its decision).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                    19-71948